Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 2, 4-6, and 16 are currently amended and hereby entered.
Claims 3, 7, 8, 9, 10-15, 17, and 18.
Claims 1-18 are pending in current application.
103 rejections regarding claims 1-18 are withdrawn based on applicant’s amendment.
Claims are no longer being interpreted under 112f based on applicant’s arguments.
This action is made FINAL. 
Claim Rejections - 35 USC § 101
Claim 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under step 1 of the framework laid out in Alice, the claims are directed toward one of the four statutory categories of inventions, claim 1 is a system and claim 16 is a method.
The examiner has identified independent method claim 1 as the claim that represents claimed invention for analysis and is similar to independent method claim 16. Claim 1 recites the limitations of “and a comprehensive evaluation unit that is configured to evaluate driving skills by combining the evaluation from the snap evaluation unit and the acceleration/jerk evaluation unit.”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Combining the evaluation from the snap and the acceleration/jerk evaluation units recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation directed toward the abstract idea are as follows: 
(a) a snap evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of snap which is second-order time differential of acceleration, (A human would be able to feel the snap due to the change in jerk as the vehicle accelerates to the desired constant speed. With a less experienced driver the snap will be much more noticeable and with a more experienced driver the change in acceleration will be smoother and the snap less noticeable over time.) 
(b) and evaluate driving skills in the traveling scene on a basis of time series data of snap in an evaluation target period which is a transitional period of acceleration in a recording period of the traveling data; (Again with a less experienced driver, the snap would be much more noticeable and it can be determined that the driving skills of the driver need to be improved. With a more experienced driver, there would be less snap due to a more smooth transition of acceleration and it can easily be determined that the driving skills of the driver are advanced.)
(c) an acceleration/jerk evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of jerk which is first-order time differential of acceleration, (A human would be able to feel the jerk of a vehicle due to the change in acceleration to the desired constant speed. With a less experienced driver the jerk 
(d) and evaluate the driving skills on a basis of time series data of acceleration and jerk in the evaluation target period; (A human would be able to evaluate over a period of time whether or not a driver has good driving skills based on how smooth the acceleration is. When there is more jerk a human would be able to recognize that the driving skills of the driver are low and when there is less jerk a human would be able to recognize that the driving skills of the driver are advanced.)
(f) a comprehensive evaluation unit that is configured to evaluate driving skills by combining the evaluation from the snap evaluation unit and the acceleration/jerk evaluation unit. (A human, after evaluating the feeling of snap and jerk of a vehicle as it drives would be able to combine these feelings overall to determine the driving skills of the driver.)
Accordingly, the claimed limitations are directed toward an abstract idea, and recites as much as noted above. The claim recites the additional elements of acquiring traveling data which is mere data gathering and therefore insignificant extra-solution activity. Claim 16 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea.)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of acquiring traveling data which is mere data gathering and therefore insignificant extra-solution activity (see MPEP section 2106.05(g)). The courts have identified that adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application (see MPEP section 2106.04(d)).Claim claims 1 and 16 are directed to an abstract idea without a practical application. (Step 2A-Prong2: NO. The additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above no additional elements are recited to integrate the judicial exception in a practical application in claims 1 and 16 and therefore as well no additional elements are included that are sufficient to amount to significantly more than the judicial exception. The additional element of acquiring traveling data is mere data gathering which is just adding insignificant extra-solution activity to the judicial exception. The courts have found adding insignificant extra-solution activity to the judicial exception not to qualify as “significantly more” (see MPEP section 2106.05) (Step 2B: NO. The claims do not provide significantly more.) 
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 16 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-16 are not patent-eligible. 

With respect to claim 17, program code is claimed. However, the broad reasonable interpretation of program code includes software per se. Software per se is not a statutory category of invention, and as such the claim is rejected as directed toward non-statutory subject matter.
With respect to claim 18, a medium is claimed. However, the medium is not defined as being non-transitory. As such the broadest reasonable interpretation of a medium includes both non-transitory media, and transitory media. As such, transitory media are directed to signals or forms of energy and are non-statutory subject matter, and therefore the claim is rejected as directed toward non-statutory subject matter.
Response to Arguments
	In response to applicant’s arguments that amended claim 1 recites additional elements that amount to significantly more than the judicial exception. The examiner respectfully disagrees and would like to point out the portion of the 101 rejection below, where every limitation is being given weight;
(a) a snap evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of snap which is second-order time differential of acceleration, (A human would be able to feel the snap due to the change in jerk as the 
(b) and evaluate driving skills in the traveling scene on a basis of time series data of snap in an evaluation target period which is a transitional period of acceleration in a recording period of the traveling data; (Again with a less experienced driver, the snap would be much more noticeable and it can be determined that the driving skills of the driver need to be improved. With a more experienced driver, there would be less snap due to a more smooth transition of acceleration and it can easily be determined that the driving skills of the driver are advanced.)
(c) an acceleration/jerk evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of jerk which is first-order time differential of acceleration, (A human would be able to feel the jerk of a vehicle due to the change in acceleration to the desired constant speed. With a less experienced driver the jerk will be much more noticeable and with a more experienced driver, there would be less jerk due to a smoother transition of acceleration and is therefore less noticeable.)
(d) and evaluate the driving skills on a basis of time series data of acceleration and jerk in the evaluation target period; (A human would be able to evaluate over a period of time whether or not a driver has good driving skills based on how smooth the acceleration is. When there is more jerk a human would be able to recognize that the driving skills of the driver are low and when there is less jerk a human would be able to recognize that the driving skills of the driver are advanced.)
a comprehensive evaluation unit that is configured to evaluate driving skills by combining the evaluation from the snap evaluation unit and the acceleration/jerk evaluation unit. (A human, after evaluating the feeling of snap and jerk of a vehicle as it drives would be able to combine these feelings overall to determine the driving skills of the driver.)
The examiner would like to point out that despite the fact that all of the limitations are being given weight, it is clear from the portion of the rejection above that the limitations of amended claim 1 are directed towards an abstract idea. Besides the abstract idea stated above, the claims only additional elements are directed towards mere data gathering which the courts have considered insignificant extra-solution activity (see MPEP 2106.05). Furthermore since the data-gathering is insignificant extra-solution activity, it does not integrate the abstract idea into a practical application. The courts have identified that adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application (see MPEP section 2106.04(d)). 
As discussed above no additional elements are recited to integrate the judicial exception in a practical application in claims 1 and 16 and therefore as well no additional elements are included that are sufficient to amount to significantly more than the judicial exception. The additional element of acquiring traveling data is mere data gathering which is just adding insignificant extra-solution activity to the judicial exception. The courts have found adding insignificant extra-solution activity to the judicial exception not to qualify as “significantly more” (see MPEP section 2106.05). Therefore, because the added elements to not integrate a judicial exception into a practical application, the claims do not provide significantly more. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                           
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664